MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     Jun 30 2016, 9:41 am

regarded as precedent or cited before any                                     CLERK
                                                                          Indiana Supreme Court
court except for the purpose of establishing                                 Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                       Gregory F. Zoeller
LaPorte, Indiana                                         Attorney General of Indiana

                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Christopher Beckman,                                     June 30, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         46A03-1510-CR-1773
        v.                                               Appeal from the LaPorte Superior
                                                         Court
State of Indiana,                                        The Honorable Michael S.
Appellee-Plaintiff.                                      Bergerson, Judge
                                                         Trial Court Cause No.
                                                         46D01-1504-F3-298



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A03-1510-CR-1773 | June 30, 2016              Page 1 of 7
                                          Statement of the Case
[1]   Christopher Beckman appeals his conviction for aggravated battery, as a Level

      3 felony, and his sentence following a jury trial. 1 Beckman raises three issues

      for our review, which we restate as follows:

               1.       Whether Beckman preserved for appellate review his
                        argument that the trial court abused its discretion when it
                        admitted the medical records of his victim;


               2.       Whether the State presented sufficient evidence to support
                        Beckman’s conviction; and


               3.       Whether the trial court abused its discretion when it
                        sentenced Beckman.


[2]   We affirm.


                                    Facts and Procedural History
[3]   On March 31, 2015, Beckman got into an argument with Daniel Mashburn,

      who was seeing a former girlfriend of Beckman’s, at a local church. Following

      the argument, Beckman confronted Mashburn in an adjacent parking lot.

      Beckman removed a box cutter from his clothing and used it to attack

      Mashburn. The pastor of the church, James A. Cross, Jr., observed Beckman




      1
        The jury also found Beckman guilty on two lesser charges of battery, for which the trial court initially
      entered judgments of conviction. However, in its sentencing statement, the trial court clarified that the lesser
      convictions “are hereby merged into the judgment of conviction” for aggravated battery, as a Level 3 felony.
      Appellant’s App. at 197. We interpret that statement to mean that the trial court vacated Beckman’s lesser
      convictions for battery as alleged in Counts II and III.

      Court of Appeals of Indiana | Memorandum Decision 46A03-1510-CR-1773 | June 30, 2016                 Page 2 of 7
      attacking Mashburn with the box cutter and broke up the fight. A neighbor,

      Lindsey Jankowski, also observed Beckman attacking Mashburn with the box

      cutter, and she called police and described Beckman to them. Beckman fled the

      scene when he heard the police cars nearby, but officers apprehended him about

      ten blocks away shortly thereafter.


[4]   The officer who escorted Beckman to the police station asked Beckman if

      Beckman’s heavy cough was tuberculosis, and Beckman responded that it was

      not, “unless I caught something when I cut him open.” Tr. at 296-97. Later,

      Beckman asked a member of the jail’s staff where his glasses were. The staff

      member suggested they may have been taken as evidence, to which Beckman

      responded, “possibly, I tried to cut his head off.” Id. at 404.


[5]   Mashburn was transported to the emergency room at St. Anthony Memorial

      Hospital in Michigan City. According to his medical records, Mashburn

      reported that he had been attacked with a box cutter. Mashburn had severe

      lacerations on his head and face. The lacerations on his head were likely to

      scar, but the six centimeter long laceration on his face was described by

      Mashburn’s treating nurse as “[c]ertain[]” to scar. Id. at 371.


[6]   The State charged Beckman, in relevant part, with aggravated battery, as a

      Level 3 felony, and for being a habitual offender. A jury found him guilty of

      battery, as a Level 3 felony. Thereafter, Beckman pleaded guilty to being a

      habitual offender. The court entered its judgment of conviction accordingly




      Court of Appeals of Indiana | Memorandum Decision 46A03-1510-CR-1773 | June 30, 2016   Page 3 of 7
      and sentenced Beckman to an aggregate term of twenty-six years in the

      Department of Correction. This appeal ensued.


                                     Discussion and Decision
                              Issue One: Admission of Medical Records

[7]   Beckman first asserts that the trial court abused its discretion when it admitted

      Mashburn’s medical records as evidence because those records contained

      hearsay from Mashburn that he had been cut with a box cutter. But we agree

      with the State that Beckman has not preserved this issue for appellate review.


[8]   “[T]he failure to make a contemporaneous objection to the admission of

      evidence at trial, so as to provide the trial court an opportunity to make a final

      ruling on the matter in the context in which the evidence is introduced, results

      in waiver of the alleged error on appeal.” Jackson v. State, 735 N.E.2d 1146,

      1152 (Ind. 2000). Further, a party may not object on one ground at trial and

      rely on a different argument on appeal. Small v. State, 736 N.E.2d 742, 747

      (Ind. 2000).


[9]   Here, when the State sought to introduce Mashburn’s medical records,

      Beckman’s counsel objected and initially suggested that the records were

      inadmissible hearsay. However, when pressed by the trial court, Beckman’s

      counsel clarified that his objection to Mashburn’s medical records was not that

      they contained hearsay but that the State had failed to lay a proper foundation

      for the admission of the records, and that the State’s suggested exception to the

      general rule prohibiting the admission of hearsay could be met only if the

      Court of Appeals of Indiana | Memorandum Decision 46A03-1510-CR-1773 | June 30, 2016   Page 4 of 7
       proper foundation for the records was established. Tr. at 348, 352. The State

       responded by calling Mashburn’s treating nurse as a witness to establish that

       foundation. Id. at 353. In response to the nurse’s testimony, when the State

       sought to formally introduce Mashburn’s medical records as evidence,

       Beckman’s counsel responded that he had no objection. Id. at 360.


[10]   We conclude that Beckman’s argument on appeal that the medical records were

       inadmissible hearsay was not properly preserved in the trial court. Beckham

       objected in the trial court on foundation grounds, not on grounds that the

       records were inadmissible hearsay, and apparently withdrew his objection in

       response to the testimony from the State’s ensuing witness. As Beckman’s

       appellate argument is not properly before us, we will not consider it.


                                      Issue Two: Sufficient Evidence

[11]   Beckman also argues that the State failed to present sufficient evidence to

       support his conviction for aggravated battery, as a Level 3 felony. Our standard

       for reviewing the sufficiency of the evidence needed to support a criminal

       conviction is as follows:

               First, we neither reweigh the evidence nor judge the credibility of
               witnesses. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).
               Second, we only consider “the evidence supporting the [verdict]
               and any reasonable inferences that can be drawn from such
               evidence.” Id. (quoting Henley v. State, 881 N.E.2d 639, 652 (Ind.
               2008)). A conviction will be affirmed if there is substantial
               evidence of probative value supporting each element of the
               offense such that a reasonable trier of fact could have found the
               defendant guilty beyond a reasonable doubt. Id. “It is the job of

       Court of Appeals of Indiana | Memorandum Decision 46A03-1510-CR-1773 | June 30, 2016   Page 5 of 7
               the fact-finder to determine whether the evidence in a particular
               case sufficiently proves each element of an offense, and we
               consider conflicting evidence most favorably to the trial court’s
               ruling.” Wright v. State, 828 N.E.2d 904, 906 (Ind. 2005)
               (citations omitted).


       Willis v. State, 27 N.E.3d 1065, 1066-67 (Ind. 2015). To demonstrate aggravated

       battery, as charged here, the State was required to show that Beckman’s attack

       on Mashburn resulted in a serious permanent disfigurement to Mashburn. See

       Ind. Code § 35-42-2-1.5(1) (2014). On appeal, Beckman challenges only

       whether the State presented sufficient evidence to show that his attack left

       Mashburn with a serious permanent disfigurement.


[12]   The State presented sufficient evidence to support Beckman’s conviction. As

       we have explained: “We have defined ‘permanent’ as ‘continuing or enduring

       without fundamental or marked change’ and ‘disfigure’ as: ‘to make less

       complete, perfect or beautiful in appearance or character: deface, deform,

       mar.’” Cornelious v. State, 988 N.E.2d 280, 283 (Ind. Ct. App. 2013) (quoting

       James v. State, 755 N.E.2d 226, 230 (Ind. Ct. App. 2001), trans. denied), trans.

       denied. In Cornelious, we held that the State presented sufficient evidence of

       serious permanent disfigurement when it demonstrated that the defendant’s

       attack left his victim with a serious, permanent facial scar. Id. Here,

       Mashburn’s treating nurse testified that it was “[c]ertain[]” that the six-

       centimeter long wound on Mashburn’s face would scar. Tr. at 371. We hold

       that this evidence was sufficient to demonstrate serious permanent



       Court of Appeals of Indiana | Memorandum Decision 46A03-1510-CR-1773 | June 30, 2016   Page 6 of 7
       disfigurement and to support his conviction for aggravated battery, as a Level 3

       felony.


                                          Issue Three: Sentencing

[13]   Finally, Beckman asserts that the trial court abused its discretion when it

       sentenced him because the court did not give sufficient mitigating weight to his

       guilty plea. But the Indiana Supreme Court has made clear that the weight

       assigned or not assigned by the trial court to mitigating factors is not

       appealable. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007). Accordingly,

       we reject this argument. Further, while Beckman alternatively claims to make

       an argument under Indiana Appellate Rule 7(B), his only actual argument on

       appeal is that the trial court erred in its weighing of the guilty plea mitigator.

       Accordingly, he has forfeited any review of his sentence under Rule 7(B). See,

       e.g., Sandleben v. State, 29 N.E.3d 126, 135-36 (Ind. Ct. App. 2015), trans. denied.


                                                   Conclusion

[14]   In sum, we affirm Beckman’s conviction and sentence.


[15]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A03-1510-CR-1773 | June 30, 2016   Page 7 of 7